Citation Nr: 0825906	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  01-06 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to an increased initial evaluation for Hepatitis 
C, rated as 10 percent disabling prior to September 19, 2005, 
and as 20 percent disabling from September 19, 2005.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel





INTRODUCTION

The veteran had active military service from December 1968 to 
August 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
pursuant to an Order of the Unites States Court of Appeals 
for Veterans Claims issued in December 2007.  That order 
vacated an October 2006 Board decision and remanded the 
matter to VA for action in accordance with the underlying 
joint motion between the parties.  

The matter originated from an appeal of a July 2004 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Salt Lake City, Utah, which granted service 
connection for Hepatitis C, assigning a 10 percent rating 
effective June 2000.  In a September 2005 rating decision, 
the RO granted an increased rating of 20 percent for 
Hepatitis C, effective September 19, 2005.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A remand is required in order to comply with the joint motion 
which formed the basis for the Court Order.  The joint motion 
notes that regulation that includes the diagnostic rating 
criteria for hepatitis, 38 C.F.R. § 4.114, was amended 
effective July 2, 2001, and that the veteran's claim was 
filed in June 2000.  Thus, an evaluation of whether the 
former or revised criteria would be more favorable to the 
veteran is required.  See Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003).  The Board did not discuss this in the 
decision, and the veteran was not informed of the regulatory 
change.  Therefore, additional action is required.

The joint motion also directs that the veteran be provided 
with an additional VA examination in order to fulfill the 
duty to assist.  Citing to a July 2004 examination, the 
parties suggest that as part of this examination, the veteran 
be offered a liver biopsy to determine whether the veteran 
has liver damage.  The Board will order an examination and 
leave the determination as to what type of testing should be 
performed to the examining physician.  A review of the 
examination report referenced in the joint motion shows that 
resolution of liver inflammation was expected based on 
clinical findings.  Moreover, a March 2005 hepatitis clinic 
note reflects that a biopsy could be performed to confirm no 
cirrhosis, but it was not indicated at the present time.  The 
veteran was advised to continue to lose weight using diet and 
exercise.  Nonetheless, the Board finds that an additional 
examination should be ordered to determine the current status 
of the service-connected hepatitis C.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be notified of the 
former and revised VA regulations 
applicable to the schedular criteria for 
evaluating digestive system disabilities, 
including cirrhosis of the liver 
(Diagnostic Code 7312), and hepatitis C 
(Diagnostic Code 7354).  He should be 
requested to submit any additional 
information or evidence in his possession 
to VA for consideration.

2.  The veteran should be afforded a VA 
examination by a physician specializing 
in diseases of the blood.  All indicated 
tests and studies are to be performed.  
Prior to the examination, the claims 
folder must be made available to the 
physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.

The physician is requested to indicate 
whether the veteran has cirrhosis, and if 
so to identify current manifestations.  
The examiner is requested to identify the 
current manifestations of hepatitis C, 
and whether the veteran's symptoms 
include daily fatigue, malaise, and 
anorexia (without weight loss or 
hepatomegaly), requiring dietary 
restriction or continuous medication, or; 
incapacitating episodes (with symptoms 
such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right 
upper quadrant pain), and to indicate the 
total duration of any incapacitating 
episodes during the past 12-month periods 
since June 2000.  Additionally, the 
examiner is asked to determine whether 
there is current liver damage which is 
demonstrable, minimal or moderate, and, 
if possible, to characterize the degree 
of liver damage (which may or may not 
have varied) since June 2000.  If deemed 
medically appropriate, the veteran should 
be offered a liver biopsy to determine 
the extent of any liver damage. If the 
veteran refuses to undergo a biopsy, such 
refusal should be noted for the record.

The rationale for all opinions expressed 
should also be provided.

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
readjudicate the veteran's claim, 
considering all of the evidence of record 
and pertinent regulations, including all 
of the evidence submitted since the 
issuance of the SOC.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, he and his 
attorney should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




